Order entered July 2, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01255-CV

                           IN THE INTEREST OF N. G., A CHILD

                       On Appeal from the 469th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 469-54747-2012

                                             ORDER
       On the Court’s own motion, we request the parties submit supplemental briefing

responsive to the supreme court’s May 17, 2019 opinion in In re N.G., No. 18-0508.

       We ORDER appellant’s brief, if any, to be filed by July 22, 2019. We further ORDER

the State’s brief, if any, to be filed by August 11, 2019.


                                                        /s/   DAVID J. SCHENCK
                                                              JUSTICE